DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species II in the reply filed on 3/17/2021 is acknowledged.
Claims 1-11 are canceled from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/17/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohmae et al (US 2018/0040665; hereinafter Ohmae).
Regarding claim 12, Figs 7, 12, 20A-C, 26-27 of Ohmae discloses a light-emitting device comprising:
a carrier (320; Fig 12; ¶ [0133]); and
a plurality of light-emitting elements (40G/40R/40B1/40B2; Figs 26-27; ¶ [0163]) of one emission color (white color; ¶ [0163]) arranged on the carrier;
wherein the plurality of light emitting elements is grouped into plurality of categories (Fig 27; Fig 7; Different categories on based of wavelength and intensity; ¶ [0164]);
wherein a quantity distribution curve corresponding to the plurality of categories (Based on different wavelengths; ¶ [0164]) is not a normal distribution. (Because of different wavelengths)

Regarding claim 13, Figs 7, 12, 20A-C, 26-27 of Ohmae discloses the plurality of categories is characterized based on emission wavelength, luminous intensity level (Fig 7; Figs 10A-10C).

Regarding claim 14, Figs 7, 12, 20A-C, 26-27 of Ohmae discloses the plurality of categories comprises at least 4 categories (Figs 7, 26-27)



Regarding claim 16, Figs 7, 12, 20A-C, 26-27 of Ohmae discloses the plurality of categories is characterized based on luminous intensity level (Fig 7/ 9/ 10A-10C) and each category of the plurality of categories has an internal within a range from 5% to 10% of a difference between the maximum value and the minimum value of the luminous intensity levels of the light emitting elements (Figs 7/9/10A-10C; ¶ [0163]).

Regarding claim 17, Figs 7, 12, 20A-C, 26-27 of Ohmae discloses the plurality of light emitting elements has a quantity of not less than 5000 (Fig 26).

Regarding claim 18, Figs 7, 12, 20A-C, 26-27 of Ohmae discloses the quantity distribution curve is combination of straight lines (Fig 8).

Regarding claim 19, Figs 7, 12, 20A-C, 26-27 of Ohmae discloses the quantity distribution curve has no single peak (Figs 10A-10C; 35).

Regarding claim 20, Figs 7, 12, 20A-C, 26-27 of Ohmae discloses the quantity distribution curve has a no long tail on a minimum limit or a maximum limit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473.  The examiner can normally be reached on Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-5134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RATISHA MEHTA/Primary Examiner, Art Unit 2895